Exhibit 99.1 DHT Maritime, Inc. Reports Second Quarter 2009 Results ST. HELIER, Channel Islands(BUSINESS WIRE)Sep. 2, 2009 DHT Maritime, Inc. (NYSE:DHT) today announced results for the period from April 1 to June 30, 2009. Total revenues for this period were $26.2 million and net income was $5.0 million, or $0.10 per share (diluted). Effective January 1, 2009, DHT no longer accounts for interest rate swaps as hedges for accounting purposes and as a result, net income for the second quarter of 2009 includes non-cash financial income related to interest rate swaps. Net income adjusted for non-cash financial items related to interest rate swaps was $3.2 million, or $0.07 per share1. Free cash flow from operations after contractual debt service, or net income adjusted for non-cash items, was $9.8 million, or $0.20 per share2.
